a}
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : - Page 1 of 1 VV

ra
3 Te

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Milenia Diaz-Hernandez Case Number: 3:19-mj-22843

Gerald T M

Defendant's Attor

   
 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

fuser Slgene thal
REGISTRATION NO. 86549298
‘THE DEFENDANT: , |. JUL 17 2049
ed pleaded guilty to count(s) L of Complaint CLEREIS RIG Tee emo
[] was found guilty to count(s) SOUTHERN mie STRICT OF Gc CALIFORNIA a
after a plea of not guilty. =
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
L] The defendant has been found not guilty on count(s)
C] Count(s) . | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Ae
JAX TIME SERVED a days

 

Assessment: $10 WAIVED Fine: WAIVED

bi Court recommends USMS; ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, ” charged in case

 

IT. IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019
Date of Imposition of Sentence

A

HONGRABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

‘Clerk’s Office Copy 3:19-mj-22843

 

 
